Title: From Alexander Hamilton to Tench Coxe, 1 May 1790
From: Hamilton, Alexander
To: Coxe, Tench


Dear Sir,
New York, May 1st, 1790.

I have just received your letter of the 27th of April. Yours of the 6th of the same month also came to hand in due time; though peculiar reasons prevented an earlier acknowledgment of it.
The appointment of his assistant is, by the act establishing the treasury department, vested in the secretary himself. The conviction I have of your usefulness in that station, and my personal regard for you, have determined me to avail myself of the offer of service which the last mentioned letter contains.
The state of the public business under my care, is such as to make me desire to see you as soon as may consist with the dispositions which your change of situation will render necessary.
I am, with great regard and esteem, dear sir, your obedient servant,
A. Hamilton Tench Coxe, Esq.

